FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJune, 2013 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange datedJune 24,2013 Item 1 TRANSLATION Autonomous City of Buenos Aires, June 24, 2013 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: YPF gives notice of an acquisition of its own shares in the market. Relevant Fact. Compliance with Article 23 of Chapter VII of the Buenos Aires Stock Exchange Rules Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Rules. In that connection, please be advised that on June 19, YPF S.A. acquired 6,815 of its ordinary Class D shares in book entry form, Ps.10 (ten pesos) par value per share and each with a right to 1 (one) vote, in the Buenos Aires Stock Exchange (“BASE”), at an average price of Ps.116.12 per share, for a total amount of Ps.791,365.00. Thus, during the week of June 17 to June 21, the Company has acquired a total of 20,426 of its ordinary Class D shares in book entry form, Ps.10 (ten pesos) par value per share and each with a right to 1 (one) vote, in the BASE, at an average price of Ps.116.71 per share, for a total amount of Ps.2,383,857.60. During such week, the Company acquired 200,000 of its American Depositary Shares (“ADS”) on the New York Stock Exchange (“NYSE”), at an average price of $14.78 per ADS, for a total amount of $2,956,134.57. Yours faithfully, Gabriel E. Abalos Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:June 24,2013 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
